Case: 14-51234      Document: 00513226596         Page: 1    Date Filed: 10/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 14-51234                                   FILED
                                  Summary Calendar                           October 9, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TIMOTHY SHANE SCOTT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:14-CR-161


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Timothy Shane Scott appeals his conviction for conspiracy to possess
with intent to distribute 28 grams or more of cocaine base and his within-
guidelines sentence of 77 months in prison. Scott argues that the district court
erred in denying his motion to suppress based on the finding that he lacked
standing to challenge the warrantless search of a motel room registered to his
co-defendant because he was merely a lawful visitor and not an overnight guest


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51234    Document: 00513226596     Page: 2   Date Filed: 10/09/2015


                                 No. 14-51234

in the room. He further asserts that the district court abused its discretion in
concluding that exigent circumstances justified the search.
      “A defendant wishing to preserve a claim for appellate review while still
pleading guilty can do so by entering a ‘conditional plea’ under Rule 11(a)(2) of
the Federal Rules of Criminal Procedure.” United States v. Bell, 966 F.2d 914,
915 (5th Cir. 1992). There was no written plea agreement, and nothing in the
record indicates that Scott entered a conditional guilty plea. See United States
v. Stevens, 487 F.3d 232, 238-40 (5th Cir. 2007). Scott entered a voluntary and
unconditional guilty plea, the validity of which he does not challenge, and,
thus, has waived any Fourth Amendment claims. See United States v. Scruggs,
714 F.3d 258, 261-62 (5th Cir. 2013); United States v. Daughenbaugh, 549 F.3d
1010, 1012-13 (5th Cir. 2008); United States v. Cothran, 302 F.3d 279, 286 (5th
Cir. 2002). Accordingly, the judgment of the district court is AFFIRMED.




                                       2